Citation Nr: 0535000	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acoustic trauma 
hearing loss

2.  Entitlement to service connection for detached retina


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


WITNESS AT HEARING ON APPEAL

The appellant 


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hearing loss did not begin during service 
and was not caused or aggravated by an in-service injury or 
disease.  

3.  The veteran does not have a current disability related to 
detached retina.  



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2005).

2.  Detached retina was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in September 2001 and March 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
September 2001, prior to the January 2002 AOJ decision here 
on appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing him VA examinations, and affording him the 
opportunity to give testimony before an Decision Review 
Officer (DRO) at the RO in April 2003.  The veteran requested 
a hearing before the Board, but failed to appear for a 
hearing scheduled in September 2005.  Therefore, this case 
will be processed as though the request for a hearing had 
been withdrawn.  See C.F.R. § 20.702(d).  Consequently, it 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  

The Board finds that the VCAA does not require VA to order an 
additional audiological examination.  The veteran's 
representative argued that VA was required to schedule an 
examination to ascertain the level of the veteran's hearing 
disability.  Yet the severity of the veteran's disability is 
not in dispute; a 2003 VA examination revealed that the 
veteran has bilateral hearing loss, and he does not appear to 
contest that finding.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection is established by showing that the veteran 
sustained an in-service injury or disease, that the veteran 
developed a chronic disability, and that the in-service 
injury or disease proximately resulted in the disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must relate a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  

Acoustic Trauma Hearing Loss

The veteran alleges that he worked on B-52 aircraft during 
service with no hearing protection and that the consequent 
noise exposure worsened his preexisting hearing disability.  
The veteran states that he is unable to continue working as a 
mechanic because his progressive hearing loss limits his 
ability to perform critical job tasks.  

The veteran's enlistment examination showed that the veteran 
displayed mild and moderately severe hearing loss at higher 
frequencies, and his entrance profile revealed that he had 
diminished audio acuity.  In November 1967, the veteran was 
diagnosed as having bilateral high-frequency hearing loss.  
In his October 1968 separation examination, the veteran 
showed moderate and moderately severe hearing loss at high 
frequencies.  

After his discharge from active service, the veteran was 
neither treated for nor diagnosed as having hearing loss 
until September 2002, when a private audiological examination 
revealed that the veteran had mild to severe sensorineural 
hearing loss.  

In January 2003, a VA examiner diagnosed the veteran as 
having bilateral high-frequency sensorineural hearing loss.  
The examiner determined that the veteran's hearing loss was 
unrelated to his period of active service because it was not 
incurred in or aggravated by service; the examiner found that 
the loss had not progressed between enlistment and 
separation, despite minor changes in audiometer results.

A preexisting injury or disease is considered to have been 
aggravated by active service if there is an increase in the 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the injury or disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  This presumption applies 
whenever there is aggravation of a preexisting disability, 
regardless of whether the aggravation is sufficient to 
warrant compensation for the resulting disability.  See 
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  The 
presumption will not apply in this case because a VA examiner 
specifically found that the veteran's hearing disability had 
not progressed during military service.  

The evidence demonstrates that the veteran has chronic 
hearing loss; however, there is no medical evidence linking 
that disability to the veteran's service.  The veteran 
experienced hearing loss before his period of active service, 
and a VA examiner found that the veteran did not sustain in-
service hearing loss sufficient to demonstrate aggravation of 
the preexisting condition.  Consequently, there is no 
evidence of a nexus between the veteran's current disability 
and his active service, and his claim for service connection 
for hearing loss must be denied.

Detached Retina

The veteran alleged that he sustained a head injury when he 
was struck by a bomb bay door during service in 1967.  He 
argued that the injury resulted in detached retina and visual 
"floaters."  The veteran's service medical records do not 
reference either that specific injury or treatment for 
detached retina; the only record of treatment for eye 
problems reports the removal of a foreign body in May 1966.  
The veteran's entrance and separation examinations show no 
visual acuity problems or loss.  The veteran's October 1968 
separation examination indicates that the veteran had a white 
fibrous appearing retinal anomaly on his optic discs 
bilaterally.  The veteran stated that the examiner did not 
recommend treatment for the anomaly but did warn the veteran 
of a possible retina problem.  

The veteran's medical records reveal that, after service, the 
veteran sustained multiple eye injuries and had several 
foreign bodies removed from his eyes.  In an August 1999 
ophthalmology consultation, the examiner diagnosed the 
veteran as having recurrent corneal erosion of the left eye.  
The veteran's medical records do not indicate visual acuity 
problems or treatment for detached retina.  

In a January 2003 VA examination, the examiner found that the 
veteran had no posterior vitreous or retinal detachments.  
The examiner identified no optic nerve findings consistent 
with the veteran's description of his in-service injury, no 
evidence of aftereffects from the presence of various foreign 
bodies, and no optic abnormalities.  The veteran had 
corrected 20/20 vision in both eyes.  The examiner attributed 
the veteran's visual floaters as more likely than not the 
result of vitreous floaters, a benign condition. 

The examiner also diagnosed the veteran as having low 
refractive error in the left eye.  Although the examiner 
could not ascertain the exact cause of the refractive error, 
he found that the condition was more likely than not 
developmental.  Congenital or developmental defects, 
including refractive error of the eye, are not diseases or 
injuries for disability compensation purposes.  See 38 C.F.R. 
4.9.  

The evidence does not support a finding that the veteran 
sustained an in-service injury that resulted in a current 
disability.  The VA examiner found no evidence either of 
residual effects from an in-service eye injury or of a 
current eye disability related to service.  Furthermore, 
there is no medical evidence demonstrating that the veteran's 
frequent eye injuries are related to a chronic condition that 
was incurred in service.  Because there is no medical 
evidence that the veteran has a current eye disability caused 
by an in-service injury or disease, the veteran's claim for 
service connection for detached retina must be denied. 


ORDER

Service connection for acoustic trauma hearing loss is 
denied.

Service connection for detached retina is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


